Citation Nr: 0013671	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  90-52 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), from March 
6, 1991 to January 11, 1998.  

2.  Entitlement to an increased evaluation for PTSD, 
currently rated as 70 percent disabling from January 12, 
1998.  

3.  Entitlement to an effective date prior to January 12, 
1998, for the grant of an increased rating of 70 percent for 
PTSD.  

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 20 percent disabling.  

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from September 24, 1994 to October 28, 
1997.  

6.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss on and after October 29, 1997.  




7.  Entitlement to an initial compensable evaluation for 
chloracne.  

8.  Entitlement to service connection for generalized 
periodontal disease for treatment purposes, with severe bone 
loss, oral lesions, leukoplakia and buccal mucosa and sores 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO).  






In August 1997 the Board, in pertinent part, remanded the 
issues of entitlement to service connection for generalized 
periodontal disease with severe bone loss, oral lesions, 
leukoplakia and buccal mucosa and sores including as 
secondary to exposure to AO; entitlement to an increased 
rating for PTSD; entitlement to an increased rating for a 
residuals of a right knee injury; and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) for further development.  

In November 1998, the RO granted entitlement to a TDIU, 
effective January 12, 1998.  The case has since been returned 
to the Board for further appellate review.  

The veteran has submitted numerous statements contending 
entitlement to service connection for a left leg amputation, 
either as secondary to service-connected chloracne or 
secondary to AO.  He indicated in December 1998 that the 
evaluation of his right knee disability should be retroactive 
back to 1966 to 1967 when the injury occurred, thereby 
raising a claim for an earlier effective date for this 
disability.  During the October 1999 hearing before the 
undersigned travel Member of the Board, he raised a claim of 
service connection for tinnitus.  Transcript, p. 14.  As 
these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In its August 1997 decision, the Board referred the issues of 
direct service connection of hypertension and a heart 
disability for appropriate action by the RO, noting that 
service connection for hypertension had been previously 
denied.  It does not appear from the record that such action 
was taken.  Therefore, the Board will refer these issues for 
the second time to the RO for appropriate action.  Id.  







In statements submitted in March 2000 and April 2000, the 
veteran raised a claim of service connection for diabetes 
mellitus as secondary to AO.  Consideration of such 
statements by the agency of original jurisdiction was waived.  
The Board also notes that this issue had previously been 
denied in May 1994.  

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board notes that the veteran's claim for service 
connection for generalized periodontal disease with severe 
bone loss, oral lesions, leukoplakia and buccal mucosa and 
sores was construed and adjudicated by the RO on the basis of 
direct service incurrence or aggravation in service, and as 
secondary to AO exposure, as stipulated by the veteran.  In 
accordance with Mays v. Brown, 5 Vet. App. 302 (1993), a 
claim for service connection for periodontal disease is a 
claim for treatment purposes.  The veteran did not 
specifically predicate his claim for compensation benefits 
with a view for treatment purposes, and the Board otherwise 
notes that the RO's denial did not include addressing the 
criteria under 38 U.S.C.A. § 1712 (West 1991);  38 C.F.R. 
§§ 3.381 (previously 4.149), 17.161 in this regard.  The 
issue of service connection for generalized periodontal 
disease with severe bone loss, oral lesions, leukoplakia and 
buccal mucosa and sores including as secondary to AO exposure 
is addressed in the remand portion of this decision.  

The issues of entitlement to an initial compensable 
evaluation for chloracne; an increased evaluation for 
residuals of a right knee injury; an initial evaluation in 
excess of 30 percent for PTSD from March 6, 1991 to January 
11, 1998; and entitlement to an effective date prior to 
January 12, 1998 for the grant of an increased rating of 70 
percent for PTSD are also addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.  

2.  The probative evidence establishes that, from January 12, 
1998, the veteran's PTSD is manifested by an inability to 
obtain or retain employment.  

3.  The evidence of record indicates that, for the period 
from September 24, 1994 to October 28, 1997, the veteran's 
hearing was Level I in the right ear and Level II in the left 
ear.  

4.  From October 29, 1997, the medical evidence demonstrates 
that the veteran's hearing was Level IV in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD from 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (1999);  38 C.F.R. §§  4.132, Diagnostic 
Code 9411 (1996).  

2.  The criteria for an initial compensable evaluation for 
hearing loss from September 24, 1994 to October 28, 1997 have 
not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (effective prior 
to June 10, 1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for hearing loss from October 29, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective prior to June 10, 
1999);  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Evaluation in Excess of 
70 Percent for PTSD from January 12, 1998

Factual Background

The pertinent evidence of record shows that the veteran 
underwent a psychological assessment on January 12, 1998.  On 
examination, traumatic experiences from Vietnam were 
reported.  He stated that he was currently re-experiencing 
such memories in the form of recurrent and intrusive 
memories, extreme distress with exposure to trauma-related 
cues, and extremely strong physiological reactivity when 
reminded of his experience.  Avoidance, anhedonia, an 
extremely strong sense of detachment, severely restricted 
affect, hyperarousal, insomnia, irritability, difficulty 
concentrating, extreme hypervigilance, and an exaggerated 
startle response were noted.  

It was noted that the veteran's PTSD symptoms had an 
extremely negative impact on his occupational functioning as 
well as his social and interpersonal functioning.  It was 
noted that the veteran's "MMPI-2" validity profile was the 
most typical seen in patients with chronic and severe PTSD.  
The pertinent diagnoses were PTSD (chronic, severe) and 
recurrent major depression disorder.  A Global Assessment of 
Functioning (GAF) score of 30 was assigned.  

In September 1998 a VA PTSD examination was conducted.  The 
veteran reported that his symptoms of PTSD had been about the 
same for the last 20 years.  He reported irritability and 
having a hard time getting along well with people.  He 
reported sleep disturbance with two to three nightmares per 
night.  


He stated that he had difficulty concentrating and isolated 
himself.  He reported recurrent, intrusive, and distressing 
recollections of experiences in Vietnam.  

Also reported was hypervigilance and an exaggerated startle 
response.  He reported that he last worked in 1990 as a 
forklift operator and that he had stopped working as a result 
of a back injury and his PTSD symptoms.  

On examination the veteran was alert and oriented, answering 
questions and volunteering information.  There were no 
delusions or hallucinations.  Remote and recent memory were 
described as good.  The diagnosis was PTSD and a GAF of 48 
was assigned.  The examiner noted that all psychological 
symptoms were related to his PTSD and further noted that a 
GAF of 48 indicated serious symptoms and impairment in 
social, occupational functioning with no friends, unable to 
keep a job, depressed mood, anxious, and sleep disturbance.  

A social and industrial survey was conducted in September 
1998.  The veteran openly wept while discussing his 
experiences in Vietnam.  He stated that his symptoms of PTSD 
made relationships with co-workers and supervisors difficult.  
He also reported having difficulty on the job as a result of 
poor concentration, intrusive thoughts and a depressed mood.  
He reported working until October 1990 when he injured his 
back.  

It was noted that the veteran's activity level was obviously 
compromised by both his physical condition and his PTSD.  
Regarding the PTSD, it was noted that he did not socialize 
and that his marriage disintegrated in 1971.  He currently 
was living alone and reported little social contact.  

It was concluded that the veteran was suffering from severe 
and chronic PTSD, and it was indicated that he was 
unemployable as a result of his physical condition and PTSD 
symptoms.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 100 percent rating required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community.  There has to be totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability was 
to be evaluated only as it affected industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful work and 
decrease in work efficiency.  Id.  It was for this reason 
that great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  




The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history would be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

The Board again notes that the issue of entitlement to an 
increased rating for PTSD has been bifurcated into two 
separate issues: entitlement to an increased initial rating 
for PTSD from March 6, 1991 to January 11, 1998, and 
entitlement to a rating in excess of 70 percent for PTSD from 
January 12, 1998.  The initial rating claim is addressed in 
the remand portion of this decision.  

Even though the only issue being adjudicated in this decision 
applies to the veteran's PTSD from January 12, 1998, the 
Board notes that application of both the previous and amended 
regulations under Karnas still applies, as the bifurcated 
issue of entitlement to an increased rating for PTSD after 
January 12, 1998 still stems from the original 1992 claim.  
This claim has therefore been pending since prior to the 
effective date of the amended regulations.  

The United States Court of Appeals for Veterans Claims 
(Court) has essentially held that, under 38 C.F.R. § 4.132 of 
the old regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for PTSD are each independent 
bases for granting the 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In light of the above, and after carefully reviewing the 
evidence of record, the Board finds that the veteran has 
presented competent evidence demonstrating that his PTSD is 
of such severity that he has been unable to obtain 
employment.  The record shows that the veteran, as of January 
12, 1998, was not working.  

During the psychological examination conducted on January 12, 
1998, it was noted that the PTSD had had an extremely 
negative impact on the veteran's occupational functioning as 
well as his social and interpersonal functioning.  His PTSD 
was assessed as being chronic and severe, and a GAF of 30 was 
assigned.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF of 30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations; a serious impairment in communication or 
judgment; or an inability to function in almost all areas, 
e.g., in pertinent part, does not work.  Ibid.  

During the September 1998 VA PTSD examination, a GAF of 48 
was assigned for the veteran's PTSD.  The examiner 
specifically noted that such a GAF indicated serious symptoms 
and impairment in social and occupational functioning, 
including, in pertinent part, an inability to keep a job.  

The evidence of record establishes that the veteran has not 
worked for several years.  Two examiners have assigned GAF 
scores for his PTSD which include the inability to hold a job 
or simply unemployed as a result of the psychiatric disorder, 
or in this case, the PTSD.  The most recent VA examiner 
concluded that the veteran's only psychological problem was 
his PTSD and assigned a GAF of 48 as a result of the PTSD.  

Thus, the Board concludes that the evidence is in support of 
the veteran's unemployability due to his service connected 
PTSD, and that this disorder has been established to be of 
such severity that, from January 12, 1998, it prevents him 
from obtaining or maintaining any form of gainful employment.  
Thus, the Board finds that the old criteria for an evaluation 
of 100 percent have been met from January 12, 1998.  See 
Johnson, 7 Vet. App. at 97; Karnas, supra.; 38 C.F.R. § 4.3.

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996.  

The Board also notes that there can be no retroactive 
application of the amended criteria prior to the effective 
date of such amended criteria.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

Entitlement to Increased Initial and Current Ratings for 
Hearing Loss

Factual Background

According to the pertinent evidence of record, the Board 
granted service connection for hearing loss in August 1997.  
In September 1997 the RO assigned a noncompensable rating for 
hearing loss, effective from September 29, 1994, the date the 
claim for service connection for hearing loss was received.  
The veteran appealed the assignment of the noncompensable 
rating.  


The RO's assigned rating was based on a VA hearing test dated 
from July 1994 during which pure tone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
65
75
LEFT
30
30
25
60
60

Puretone threshold average was approximately 44 in the right 
ear and 43 in the left ear.  

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.

A hearing test was performed in October 1997.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
80
85
LEFT
35
35
60
80
85

Puretone threshold averages were approximately 61 in the 
right ear and 65 in the left ear.  

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

The veteran underwent testing of his auditory acuity in 
January 1998 at a VAMC.  Puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
80
80
LEFT
40
35
60
75
90

Puretone threshold average was 59 in the right ear and 65 in 
the left ear.  
Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 82 percent in the left ear.  

In July 1998, the RO granted an increased rating of 10 
percent for hearing loss, effective October 29, 1997, the 
date of the October 1997 hearing examination.

During the October 1999 hearing before the undersigned Member 
of the Board, the veteran testified, in pertinent part, that 
he could not hear the television or music unless the volume 
was turned up "real loud."  Transcript, p. 13.  He 
indicated that he would not be able to distinguish what was 
being said in a room of crowded people, and that he would 
have to read lips if it was not for his hearing aids.  Id.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In the instant case, with regard to the initial rating claim, 
the veteran is technically not seeking an increased rating, 
since his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Board notes that the most recent VA 
hearing examination was conducted in January 1998.  This 
examination is adequate for rating purposes because it 
assessed the veteran's hearing loss, puretone threshold 
average, and percentage of speech discrimination.  See 
38 C.F.R. §§ 4.2, 4.86, Diagnostic Code 6100.  The Board also 
concludes that it is sufficiently contemporaneous since the 
veteran has not indicated that his hearing loss had increased 
in severity since the date of this examination.  

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable evaluation from September 24, 1994 to 
October 28, 1997, nor to an evaluation in excess of 10 
percent for hearing loss under either the previous or amended 
regulations from October 29, 1997.  

The Board initially notes that the amended criteria cannot be 
applied to the rating of the period relating to the initial 
noncompensable rating.  This period extends from September 
24, 1994 to October 28, 1997, and is therefore before the 
effective date of the amended regulations pertaining to 
evaluation of hearing loss.  There can be no retroactive 
application of amended criteria prior to the effective date 
of such amended criteria.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

Regarding the initial noncompensable rating period, Table VI 
of the previous regulations provides that the veteran's 
hearing acuity was Level I in the right ear and Level II in 
the left ear.  Table VIa under the previous regulations is 
not for application because it was not certified that there 
were language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c).  

Under Table VII of the previous regulations, Level I hearing 
in one ear and Level II hearing in the other ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.87, Diagnostic Code 
6100.  



The next hearing evaluation of record was not until October 
1997, which was the basis of the effective date for the 
assigned 10 percent rating.  Thus, the evidence of record 
demonstrates that an initial compensable rating from 
September 24, 1994 to October 28, 1997 is not warranted.  

Regarding the current 10 percent rating (effective from 
October 29, 1997), Table VI of both the previous and amended 
regulations demonstrate the veteran's hearing level during 
the October 1997 and the January 1998 VA examination was 
Level IV in both ears.  Under Table VII of both the previous 
and amended regulations, Level IV hearing in both ears allows 
for a 10 percent evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

Table VIa is not for application under either the previous or 
amended regulations.  Table VIa under the previous 
regulations is not for application because it was not 
certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  It is not for application under the amended 
regulations because the veteran's pure tone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).  

Therefore, the Board finds that an initial compensable 
evaluation from September 24, 1994 to October 28, 1997, and 
an evaluation greater than 10 percent from October 29, 1997 
for the veteran's hearing loss is not warranted under the 
previous or amended regulations.  Pertinent case law provides 
that the assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Ratings Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).


The Board notes that the veteran's current hearing loss 
disability was not evaluated by the RO under the schedule as 
amended nor have the veteran and his representative been 
notified of these modifications in a supplemental statement 
of the case.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The record shows that section 4.86 is not for application in 
this instance.  The Board therefore finds that this decision 
is not prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive, and because 
those that may, have no effect on the outcome of the 
veteran's claim.  See Bernard, supra.; see also Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  


In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran has frequently claimed that 
he is unable to work and was found to be entitled to TDIU; 
however, he has not alleged that his hearing loss has 
contributed to his inability to work.  Nor has he contended 
that it has an unusual or exceptional impact on his 
employability.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his hearing loss affects 
his employability in ways not contemplated by the Rating 
Schedule.  

With respect to his hearing loss, the veteran has not 
presented a disability picture which is so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  Nor does the evidence indicate 
that the hearing loss has markedly interfered with employment 
or resulted in frequent hospitalizations or inpatient care.  





Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
hearing loss disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to a rating of 100 percent for PTSD from January 
12, 1998 is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to an initial compensable rating for hearing loss 
from September 24, 1994 to October 28, 1997 is denied.  

Entitlement to a rating in excess of 10 percent for hearing 
loss from October 29, 1997 is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The Board finds that the veteran's claims of entitlement to 
initial increased ratings for PTSD, chloracne, and an 
increased rating for a right knee disability are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD, chloracne, and right knee disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board notes that with respect to PTSD and chloracne, this 
case involves an appeal as to the initial ratings of PTSD and 
chloracne, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that 
in initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Regarding the initial rating PTSD claim, the pertinent 
evidence of record shows that in November 1991, the Social 
Security Administration (SSA) found that the veteran was 
disabled from working based in part on an anxiety-related 
disorder.  The decision noted that the veteran underwent a 
psychiatric evaluation in April 1991 conducted by Dr. S.R.L.  
Dr. S.R.L. was noted as concluding that the veteran had a 
dysthymic disorder with a significant anxiety component and 
probable PTSD based on his experiences in Vietnam.  He was 
noted as concluding that the veteran's psychiatric disorders 
had "impaired his ability to make occupational, personal, 
and social adjustments."  He further noted that the veteran 
seemed to have some difficulty understanding and responding 
to directions unless they were quite simple.  

The actual examination report from Dr. S.R.L. does not appear 
to be of record.  This report appears to deal with the 
veteran's mental condition as it relates to his Vietnam 
experiences.  Such records therefore may be relevant to the 
evaluation of the initial rating of PTSD from March 6, 1991 
to January 11, 1998.  

Any other SSA records should be obtained and associated with 
the claims folder.  The duty to assist extends to obtaining 
records of the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992);  Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

The issue of entitlement to an effective date prior to 
January 12, 1998 for the grant of an increased rating of 70 
percent for PTSD is inextricably intertwined with the issue 
of entitlement to an initial rating in excess of 30 percent 
for PTSD from March 6, 1991 to January 12, 1998, as the time 
periods covered by these issues overlap, and therefore may 
have an impact on the outcome of the other.  As this issue on 
appeal is inextricably intertwined with the initial rating 
claim for PTSD, the Board is deferring its adjudication 
pending a remand of the case to the RO for further 
adjudicative actions as follows below.  

Regarding the issue of entitlement to an increased rating for 
residuals of a right knee injury, the Board is of the opinion 
that the most recent VA examination, conducted in September 
1998, is inadequate for rating purposes.  While the VA 
examiner adequately assessed range of motion and stability of 
the right knee, he failed to report the presence or absence, 
on examination, of additional functional loss due to pain; 
i.e. whether and to what degree pain was present during range 
of motion testing.  He also did not assess whether there were 
other functional limitations resulting from the right knee 
disability.  He did not assess whether there was weakened 
movement, excess fatigability, or swelling and pain on 
movement.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  



The Court has remanded where a VA examination report, as is 
the case with the issue at hand, noted the veteran's 
complaints of pain, but did not discuss the impact of any 
pain on the functional loss of the veteran's disability.  See 
Voyles v. Brown, 5 Vet. App. 451, 453 (1993); see also Hicks 
v. Brown, 8 Vet. App. 417 (1995).  

Therefore, as the September 1998 VA joints examination, 
pursuant to the DeLuca holding, failed to assess additional 
functional loss due to pain or other pathology, the Board 
concludes that the examination does not contain sufficient 
detail and must therefore be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).  

Regarding entitlement to an initial compensable evaluation 
for chloracne, the Board notes that the Board granted service 
connection for chloracne in July 1997.  The RO assigned a 
noncompensable rating for chloracne, effective April 4, 1989.  

The record indicates that the veteran has been diagnosed with 
other skin impairments in addition to chloracne that have not 
been service connected, and in fact were denied re-opening by 
the Board in July 1997.  The record has not clearly 
distinguished the symptoms of the veteran's chloracne from 
the symptoms resulting from his other skin disabilities 
dating back to 1989.  

The October 1997 VA examination did not adequately assess the 
severity of his current skin symptoms, including determining 
the degree, if any, of exfoliation, exudation, and itching.  
The examiner did not distinguish the veteran's symptoms of 
chloracne (if any) from symptoms resulting from other skin 
diseases.  The examiner did not clearly determine whether he 
currently had chloracne or a residual of chloracne, and did 
not assess the history of complaints and diagnoses of various 
skin problems from the claim file.  Therefore, the Board 
concludes that the examination is inadequate for rating 
purposes and a remand for a more thorough examination is 
required.  38 C.F.R. § 4.2.  


With respect to the claim of entitlement to service 
connection for generalized periodontal disease with severe 
bone loss, oral lesions, leukoplakia and buccal mucosa and 
sores including as secondary to AO exposure, the Board 
pointed out earlier that in accordance with Mays v. Brown, 5 
Vet. App. 302 (1993), a claim for service connection for 
periodontal disease is a claim for treatment purposes.

However the RO has not addressed the veteran's claim in this 
regard nor initially provided him the pertinent governing 
criteria.  It would be prejudicial for the Board to consider 
and deny his claim on a basis other than that considered by 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the RO should consider the veteran's claim with 
application of the criteria pertinent to claims for service 
connection for treatment purposes to include application of 
38 C.F.R. § 3.381.  It should be noted that the veteran had 
one year from his separation from service to apply for 
service connection for periodontal disease.  His claim was 
not received until 1997.  The criteria referable to such 
claims changed in February 1994.  

The RO should consider the claim with application of the 
criteria under 38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 3.381, and issue a supplemental statement of the case in 
this regard.

In light of the above, these issues are remanded for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Regarding his PTSD claim, the RO should 
request only medical evidence dated prior 
to January 12, 1998.

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized pertaining to such 
claim are not available, that fact should 
be entered in the claims file.  In 
particular, the RO should obtain the 
April 1991 psychiatric examination report 
from Dr. S.R.L.  If unable to obtain this 
report from SSA it should attempt to 
obtain them directly from Dr. S.R.L. or 
the veteran.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his right knee 
disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999) and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right knee disability should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
knee disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  


The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disabilities 
involve only the joint structure, or the 
muscles and nerves as well.  

4.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his chloracne 
disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including assessing the level of, if any, 
exfoliation, exudation, itching, 
ulceration, and disfigurement caused by 
this disability.  The examiner should 
also assess the nature, extent, and 
severity of any scarring resulting 
specifically from his chloracne.  

The examiner should examine the claims 
file and attempt to distinguish the 
symptoms exhibited from 1989 to the 
present attributable to chloracne (if 
any) from those attributable to other 
skin diseases.  

The examiner should also comment on the 
effect of the manifestations of the 
chloracne on the ability of the veteran 
to perform average employment in a civil 
occupation.  

Any opinion(s) expressed as to the 
severity of the veteran's chloracne 
should be accompanied by a complete 
rationale.  

5.  The RO should consider the veteran's 
claim for service connection for 
periodontal disease, etc. under the 
criteria of 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 30 percent 
for PTSD from March 6, 1991 to January 
11, 1998; entitlement to an effective 
date prior to January 12, 1998 for the 
grant of an increased rating of 70 
percent for PTSD; an increased rating for 
residuals of a right knee injury; and an 
initial compensable evaluation for 
chloracne.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999), and the DeLuca 
and Fenderson holdings as warranted.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



